DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata (6,340,223).
 
Regarding claims 1 and 6, Hirata teaches a thermal bubble inkjet print head chip and method of forming a thermal bubble inkjet print head chip comprising: 
a substrate (fig. 2, item 2); 
a heating resistor (fig. 2, item 12) that is formed on a first side of the substrate, 
an ink chamber (fig. 2, item 15) configured to hold and ink that is formed on a side of the heating resistor away from the substrate,
a chamber of low thermal conductivity (fig. 2, item 7) is formed in the substrate
a composite layer (figs. 2,8, layer 13/15) disposed between the heating resistor and the chamber of low thermal conductivity (see fig. 8),

wherein the composite layer and the substrate form walls of the chamber and low thermal conductivity and are in direct contact with the material inside the chamber of low thermal conductivity (see figs. 2, 8).

Regarding claim 11, Hiarata teaches the thermal bubble inkjet print head chip according to claim 1, wherein the composite layer comprises a supporting layer (fig. 8, item 15) for supporting the heating resistor (see fig. 8, note that layer 15 supports all layers above it) and a thermal insulation layer (fig. 8, note that layer 13 is an insulation layer). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853